                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JULIE ELLEN WARTLUFT, et al.,                :   CIVIL ACTION NO. 1:16-CV-2145
                                             :
                    Plaintiffs               :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
THE MILTON HERSHEY SCHOOL,                   :
et al.,                                      :
                                             :
                    Defendants               :

                                   MEMORANDUM

      Plaintiffs filed the instant action against defendants the Milton Hershey

School and the Hershey Trust Company, as Trustee for the Milton Hershey School

Trust (collectively, “the School”), alleging federal and state claims in the wake of

the tragic suicide of their daughter, Abrielle Kira Bartels (“Abrielle”). In this

opinion, we will revisit our August 10, 2017 decision, which improvidently dismissed

several of plaintiffs’ tort claims pursuant to the gist of the action doctrine.

I.    Factual Background & Procedural History

      Julie Ellen Wartluft (formerly Julie Ellen Bartels) and Frederick L. Bartels,

Jr. (collectively, “plaintiffs”) are the natural parents and administrators of the estate

of the decedent, Abrielle. (Doc. 29 ¶ 1). Prior to her death, Abrielle was a student

of the School, which is a private, nonprofit institution that offers cost-free education

to low income children from pre-kindergarten through twelfth grade. (Id. ¶¶ 2, 16).

The School also provides residential accommodations for students, housing them in

group homes with supervisory “houseparents.” (Id. ¶¶ 21-26). Abrielle enrolled in

the School in August 2004 at the age of five. (Id. ¶ 16). At the time of enrollment,
Abrielle had “great social needs related to her family structure and home life,” as

her immediate family members suffered from severe mental health problems and

substance abuse. (Id. ¶¶ 59-60). Prior to Abrielle’s admission, plaintiffs executed

the School’s “Enrollment Agreement,” a three-page document setting forth terms

and conditions of enrollment including, inter alia, attendance, conduct and

discipline, student dating, school-provided health care, release of personal

information, visitation, textbooks, and religious services. (See Doc. 11-1 at 6-8).

       Plaintiffs aver that Abrielle excelled and thrived during her nine years at the

School. (Doc. 29 ¶¶ 16, 18). They describe Abrielle as a “model student,” twice

being named middle school “Student of the Month” and consistently achieving

honor roll status. (Id. ¶¶ 17-18). She was also a member of the swim team and an

“anti-bullying” organization. (Id. ¶ 18). Abrielle’s likeness was even utilized by the

School in marketing materials. (Id. ¶ 28). According to plaintiffs, Abrielle planned

to graduate from the School, attend college, and then join the Federal Bureau of

Investigation. (Id. ¶ 18).

       Abrielle began eighth grade at the School in August 2012. (Id. ¶ 69). That

year she allegedly was subjected to several incidents of bullying and experienced

other stressors, including her father’s likely incarceration for a second DUI offense

and another student falsely accusing her of making physical threats. (Id. ¶¶ 70-72).

In the face of these challenges, Abrielle’s emotional well-being began to deteriorate.

(Id. ¶ 70). In April 2013, as a result of the accusations of threatening behavior,

Abrielle was removed from her student home and committed to the School’s Health




                                           2
Center, an “on-campus hospital-type facility.” (Id. ¶¶ 73-74). After release from the

Health Center, Abrielle’s School psychologist, Benjamin Herr, M.D. (“Dr. Herr”),

learned that she had recently expressed a desire to kill herself—a claim that

Abrielle denied when questioned. (Id. ¶ 77). On May 1, 2013, Abrielle was again

admitted to the Health Center for overnight observation after she expressed self-

harm ideations and disclosed past self-harm conduct to her houseparents. (Id. ¶ 78).

During her psychological examinations in the following weeks, Abrielle indicated

that family difficulties, including her father’s job loss, alcohol abuse, and potential

loss of visitation rights, were animating her depression and thoughts of self-harm.

(Id. ¶¶ 79-81, 83-84). Abrielle also expressed anxiety and discomfort regarding an

upcoming visit to her father’s residence in light of his alcohol problems and the

volatility of his relationship with his female companion, whom Abrielle referred to

as her “stepmother.” (Id. ¶¶ 80-82).

      Throughout May 2013, Abrielle underwent multiple admissions to the Health

Center for suicidal ideations, depression, and anxiety. (Id. ¶¶ 83-88). She frequently

reported during treatment that family concerns and instability were the driving

forces behind her mental health issues and that she preferred to remain on campus

rather than return to her father’s home for holiday breaks. (Id.) On Dr. Herr’s

recommendation, Abrielle underwent inpatient treatment at an off-campus mental

and behavioral health care facility from May 28 to June 5, 2013. (Id. ¶¶ 88-89).

During inpatient therapy, Abrielle repeated the stressors of family mental health,




                                            3
discord, and substance abuse as the impetus for her self-harm and suicidal

ideations. (Id. ¶ 89).

       Abrielle’s serious mental health problems continued when she returned to

the School, necessitating further treatment and admissions to the Health Center.

(Id. ¶¶ 91-92). On June 10, 2013, School physicians recommended that Abrielle

again be treated at an inpatient mental health facility as soon as possible. (Id. ¶ 93).

Abrielle was admitted to a different inpatient mental health care facility the

following day, beginning a nine-day course of psychotherapy. (Id. ¶ 96).

       Plaintiffs allege that, despite knowing that Abrielle’s depression and suicidal

ideations were driven largely by her unstable family life, the School directed that

she be discharged from inpatient care back to her family home rather than to her

campus residence under the care of her houseparents. (Id. ¶ 101). According to

plaintiffs, the School was operating under an official or unofficial “shadow policy,”

which mandated that students be expelled after two mental health hospitalizations

in outside facilities, even if those hospitalizations were recommended by School

medical staff. (Id. ¶ 108). Dr. Herr purportedly explained this two-hospitalization

policy to Abrielle’s mother before and during Abrielle’s second inpatient

hospitalization. (Id. ¶ 114). Dr. Herr also informed Abrielle of the policy, causing

her to be “devastated” and “terrified of being thrown out” of school. (Id.) When a

psychologist at the inpatient mental health care facility learned of the policy, she

“expressed grave concern” to Dr. Herr about the effects of such a policy on Abrielle.

(Id. ¶ 115). On June 19, 2013, the day Abrielle was discharged from her second




                                           4
inpatient hospitalization back to her father’s home, Dr. Herr informed Abrielle that

there was a “significant likelihood” that she would be expelled. (Id. ¶¶ 118, 144).

      Plaintiffs aver that, prior to Abrielle’s second inpatient discharge, the School

had performed an “enrollment review”—a closed-door, internal process by School

administrators that essentially was a precursor to expulsion. (Id. ¶¶ 124-28). On

June 20, 2013, the day before middle school graduation, the School informed

Abrielle that it was rescinding her invitations to the graduation ceremony and her

houseparents’ graduation barbeque. (Id. ¶ 130). The School further barred her

from returning to campus and from attending ninth grade. (Id.) School officials

allegedly told Abrielle’s mother that the School may consider allowing Abrielle to

return for tenth grade if she could satisfy certain conditions, which plaintiffs

maintain were nearly impossible to meet. 1 (Id.) Plaintiffs aver that Abrielle’s

houseparents and Dr. Herr disagreed with the School’s decision to prohibit Abrielle

from attending graduation. (Id. ¶ 132). Dr. Herr also opposed expulsion, outlining

in his records a lengthy list of reasons why Abrielle should be permitted to return to

the School. (Id. ¶ 134).

      Tragically, ten days after she was discharged from her second off-campus

inpatient hospitalization to her father’s home, Abrielle took her own life. (Id. ¶¶ 139,

144). Plaintiffs allege that Abrielle’s suicide was preventable and was caused by her

compelled return to her father’s unstable home rather than to her campus


      1
       For example, one of the purported conditions was to “be free of all
depressive symptoms and express zero suicidal ideation for a period of 6 months” as
reported by Abrielle, her legal guardian, and her therapist. (Id. ¶ 136).


                                           5
residence, being barred from attending graduation and her houseparents’

celebration, and being prohibited from attending the School for at least the first

year of high school. (Id. ¶¶ 144-47).

      Plaintiffs commenced this action in the United States District Court for the

Eastern District of Pennsylvania. The Eastern District transferred the matter to

this district pursuant to 28 U.S.C. § 1404(a). Plaintiffs filed an amended complaint

in October 2016, wherein they allege violation of the Fair Housing Act (“FHA”), 42

U.S.C. § 3601 et seq., (Count I), as well as state law tort claims for negligence (Count

III), wrongful death (Count V), damages pursuant to Pennsylvania’s Survival Act, 42

PA. CONS. STAT. ANN. § 8302 (Count VI), negligent misrepresentation (Count VII),

intentional misrepresentation (Count VIII), intentional infliction of emotional

distress (Count IX), negligent infliction of emotional distress (Count X), civil

conspiracy to endanger children (Count XI), breach of fiduciary duties of care and

good faith (Count XII), and negligence per se (Count XIII). 2

      The School moved to dismiss Counts III, VII, VIII, IX, X, XI, and XII of the

amended complaint. In a memorandum opinion dated August 10, 2017, this court

granted the School’s motion to dismiss. Wartluft v. Milton Hershey Sch. & Sch. Tr.,

No. 1:16-CV-2145, 2017 WL 3433803, at *1, 4 (M.D. Pa. Aug. 10, 2017). We held that

the challenged state law tort claims were barred by the gist of the action doctrine

and that amendment would be futile. Id. at *2-3. Plaintiffs moved to amend the



      2
        Plaintiffs’ claims are not consecutively numbered; the amended complaint
skips both Counts II and IV. (See Doc. 29 ¶¶ 160-97).



                                           6
August 10, 2017 order to permit interlocutory appeal pursuant to 28 U.S.C.

§ 1292(b), which the court denied. Motion practice in a companion case to the

instant matter recently compelled reconsideration of the court’s gist of the action

ruling therein. See Dobson v. Milton Hershey Sch., No. 1:16-CV-1958, Doc. 127

(M.D. Pa. Dec. 7, 2018) (Conner, C.J.). Upon review, we will vacate our prior ruling

on the motion to dismiss in this action as well.

II.    Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief can be granted.

FED. R. CIV. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, as well as undisputedly authentic documents”

attached to a defendant’s motion to dismiss if the plaintiff’s claims are based upon

these documents. Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (citing

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d

Cir. 1993)).




                                           7
       Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678.

III.   Discussion

       So long as a district court has jurisdiction over a case, it has “the inherent

power to reconsider prior interlocutory orders” when consonant with justice to do

so. State Nat’l Ins. Co. v. County of Camden, 824 F.3d 399, 406 & n.14 (3d Cir. 2016)

(citing United States v. Jerry, 487 F.2d 600, 605 (3d Cir. 1973)). We find that this

case presents the rare situation where justice requires us to reconsider, sua sponte,




                                            8
our interlocutory Rule 12(b)(6) order. We first address our prior analysis regarding

the gist of the action doctrine. We then turn to the School’s arguments regarding

the sufficiency of several of plaintiffs’ tort claims, arguments we previously found

unnecessary to reach.

      A.       Tort Claims and “Gist of the Action” Doctrine

      In our August 10, 2017 decision, we found—in abbreviated fashion—that the

state law tort claims challenged by the School were barred by the gist of the action

doctrine. Upon review of a similar issue in a related case, we conclude that our

dismissal of these tort claims was improvidently rendered. We will therefore vacate

our prior opinion and reinstate plaintiffs’ dismissed tort claims in accordance with

our discussion infra.

               1.    Gist of the Action Doctrine

      Under the gist of the action doctrine, a contracting party cannot assert a tort

claim against another party to the contract when the gravamen of such a claim is, in

actuality, breach of contract. Bruno v. Erie Ins. Co., 106 A.3d 48, 68 (Pa. 2014). 3

When distinguishing between tort and breach of contract claims at the motion to

dismiss stage, the determinative factor is “the nature of the duty alleged to have

been breached” as pled by the plaintiff. Id. If the duty is created by the terms of

the parties’ agreement, then the claim sounds in breach of contract; if it derives




      3
          The parties agree that Pennsylvania law governs the instant state law
claims.


                                            9
from a defendant’s “broader social duty owed to all individuals,” the claim must be

regarded as a tort. Id. at 68-69.

      It is true, as we previously observed, that the Pennsylvania Superior

Court has described the relationship between a student and a private school as

“contractual in nature.” McCabe v. Marywood Univ., 166 A.3d 1257, 1262 (Pa.

Super. Ct. 2017) (quoting Swartley v. Hoffner, 734 A.2d 915, 919 (Pa. Super. Ct.

1999)). But the Superior Court rendered that holding in the context of the viability

of a student’s breach of contract claim against a private school when the school

allegedly violates “guidelines, polices, and procedures as contained in the written

materials distributed to the student over the course of their enrollment in the

institution.” Id. That contractual association, however, does not exclusively define

the relationship between a private school and its students. A contract between a

student and a private institution may establish certain rights and obligations, but it

is axiomatic that there may be other legal duties owed by private institutions to their

students defined by different sources of law, including tort law. See, e.g., Feleccia

v. Lackawanna Coll., 156 A.3d 1200, 1216 (Pa. Super. Ct. 2017) (holding private

college owed tort-based duty of care to students participating in school-sponsored,

school-supervised athletic activities on college property); RESTATEMENT (SECOND)

TORTS §§ 342, 343A (AM. LAW INST. 1965).

      The question then is whether plaintiffs’ negligence, emotional distress,

misrepresentation, civil conspiracy, and fiduciary duty claims implicate

contractually based obligations or “broader social dut[ies]” owed by the School to




                                           10
its students. We find the latter to be the case, and now hold that the gist of the

action doctrine does not bar the tort claims challenged by the School in its motion

to dismiss.

      In Count III, plaintiffs assert a standard negligence claim against the School.

They allege the School exercised year-round custody, care, and control over

students and functioned as primary caregiver—providing education, housing, food,

clothing, and medical, dental, and psychological care. Plaintiffs aver that the

School, in this “in loco parentis” status, 4 owed Abrielle a duty of care, independent

of any contractual obligation, to protect her from harm. Plaintiffs assert that the

School breached this duty by, inter alia, recommending Abrielle undergo two

inpatient hospitalizations so it could expel her rather than continue providing

psychological care; permitting Abrielle to be discharged from inpatient care to her

parents instead of maintaining custody over her to provide further necessary

psychological treatment; failing to develop a care plan for her before she was

discharged to her parents; failing to provide adequate psychological care for her

prior to her discharge from the second inpatient facility; threatening expulsion or a

forced leave of absence simply because Abrielle was suffering from a mental

impairment; and rescinding Abrielle’s invitation to attend her graduation and

related festivities, exacerbating her depression. These allegations implicate social

duties which are broader in scope than applicable contractual obligations.



      4
        (See Doc. 29 ¶¶ 25-36, 184-87); see also Peters v. Costello, 891 A.2d 705, 710
(Pa. 2005) (defining “in loco parentis”); RESTATEMENT (SECOND) TORTS § 314A(4).



                                           11
Notwithstanding the existence of the Enrollment Agreement (and any other written

policies or guidelines), we conclude that the nature of the duty alleged in plaintiffs’

negligence claim is based on custodial care and protection of minor children and

exists independent of any contractual obligation. 5 The gist of the action doctrine

does not apply to such a claim.

      The same is true for plaintiffs’ infliction of emotional distress claims in

Counts IX and X. Plaintiffs aver that the School negligently or intentionally caused

significant emotional distress and physical harm. The alleged conduct includes

ignoring Abrielle’s serious mental health issues and family-based causative factors,

consciously disregarding prior settlement agreements involving discrimination

against students with disabilities, threatening to expel Abrielle on the basis of her

mental impairments when she was most fragile, discharging Abrielle back to her

parents rather than allowing her to return to school to receive ongoing

psychological care in her preferred environment, and callously rescinding

invitations to Abrielle and her family to attend middle school graduation and

related festivities. We reject the School’s argument that these claims are grounded

in contract. Plaintiffs’ allegations may imply that the School violated the

Enrollment Agreement or some of its own anti-discrimination policies, but even if

this were true it would not transform plaintiffs’ emotional distress claims into


      5
        We note that even if some of plaintiffs’ allegations implicate portions of the
Enrollment Agreement regarding school-provided healthcare, (see Doc. 11-1 at 7,
¶ 8), and thus appear to assert a breach of that agreement, Pennsylvania law is clear
that negligent performance of a contractual duty still sounds in tort. Bruno, 106
A.3d at 69-70.


                                           12
breach of contract claims. Plaintiffs are alleging that the School inflicted severe

emotional distress—either negligently or intentionally—through its purportedly

egregious conduct toward Abrielle. The essence of these claims derives from tort

law and the broader social policies implicated thereby, not contract law.

      Plaintiffs’ misrepresentation, civil conspiracy, and breach of fiduciary duty

claims are no different. The allegations underlying these claims involve purported

wrongdoing by the School outside of any “contractual” obligations that may have

existed under the Enrollment Agreement or any other written materials provided to

Abrielle or her family. For example, plaintiffs aver that School officials and

administrators knowingly conspired to endanger the welfare of its students by

implementing discriminatory and dangerous mental health policies despite the

foreseeable risks such conduct posed to students with disabilities. Plaintiffs also

contend that the School made numerous false representations to them regarding

the psychological care the School would provide Abrielle while in its custody,

inducing reliance on the School’s treatment and leading to Abrielle’s suicide.

Plaintiffs likewise allege that the School breached a fiduciary duty to Abrielle by

failing to hire and appoint qualified administrators and board members, failing to

implement appropriate institutional policies and controls to prevent discrimination,

and failing to comport with previous anti-discrimination settlements and policies.

The gravamen of these claims implicates a more fulsome social duty to all

individuals not falling within the ambit of any contractual duty that may exist




                                          13
between plaintiffs and the School. Consequently, the gist of the action doctrine

does not bar plaintiffs’ challenged tort claims.

             2.     Sufficiency Challenges Under Rule 12(b)(6)

      In its motion to dismiss, the School also challenged the sufficiency of

plaintiffs’ misrepresentation and intentional infliction of emotional distress claims.

We did not previously reach those challenges but will do so now.

                    a.     Misrepresentation

      The elements for intentional misrepresentation are: (1) the defendant made a

material misrepresentation of fact; (2) the defendant knew the representation was

false or acted recklessly as to its falsity; (3) the defendant intended to mislead the

plaintiff into relying on the misrepresentation; (4) the plaintiff justifiably relied on

the misrepresentation; and (5) the resulting injury was proximately caused by the

plaintiff’s justifiable reliance. See Porreco v. Porreco, 811 A.2d 566, 570 (Pa. 2002)

(citing Bortz v. Noon, 729 A.2d 555, 560 (1999)). Negligent misrepresentation

consists of nearly identical elements, except the negligence version only requires

that the defendant “ought to have known” the representation was false. Bilt-Rite

Contractors, Inc. v. Architectural Studio, 866 A.2d 270, 277 (Pa. 2005) (quoting

Bortz, 729 A.2d at 561). The existence of a duty of care owed by one party to the

other is, logically, a precondition for a “negligent” misrepresentation claim. Id. at

277, 280.

      The School contends that plaintiffs’ misrepresentation claims are insufficient

because they fail to allege facts showing justifiable reliance on a representation or




                                            14
that the School had the requisite intent of inducing action in response to its

representations. Assuming, arguendo, that the School’s multiple representations

regarding health care and nondiscrimination are material and plaintiffs reasonably

relied on those representations, the amended complaint is still deficient. Plaintiffs

aver that they “justifiably relied upon [the School’s] representations, which caused

[Abrielle] to succumb to suicide and to suffer the other damages described herein.”

(Doc. 29 ¶ 214). This type of conclusory pleading fails to state a claim for relief.

Plaintiffs do not explain how their reliance on the School’s misrepresentations

caused Abrielle’s suicide or other injuries. In other words, the amended complaint

fails to state how plaintiffs or Abrielle acted, or refrained from acting, in reliance on

the School’s representations such that Abrielle’s injuries were proximately caused

thereby. See Fletcher-Harlee Corp. v. Szymanski, 936 A.2d 87, 100-01 (Pa. Super.

Ct. 2007) (explaining that fraud—i.e., intentional misrepresentation—requires

inducing plaintiff to act or fail to act causing plaintiff detriment); Reliance, BLACK’S

LAW DICTIONARY (10th ed. 2014). We will therefore dismiss without prejudice

plaintiffs’ negligent and intentional misrepresentation claims.

                    b.     Intentional Infliction of Emotional Distress

      A claim for intentional infliction of emotional distress requires proof that:

(1) the defendant’s conduct was extreme and outrageous; (2) the conduct caused the

plaintiff severe emotional distress; and (3) the defendant acted intending to cause

such distress or with knowledge that same was “substantially certain” to occur.

Brown v. Muhlenberg Township, 269 F.3d 205, 217-18 (3d Cir. 2001) (quoting




                                           15
RESTATEMENT (SECOND) OF TORTS § 46, cmt. d). 6 Whether conduct could reasonably

be regarded as extreme and outrageous is a threshold inquiry for the court’s

determination. M.S. ex rel. Hall v. Susquehanna Twp. Sch. Dist., 43 F. Supp. 3d

412, 430 (M.D. Pa. 2014) (citing Reimer v. Tien, 514 A.2d 566, 569 (Pa. Super. Ct.

1986)). The Supreme Court of Pennsylvania has cited approvingly the Superior

Court’s requirement that “[t]he conduct must be so outrageous in character, and so

extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized society.” Hoy

v. Angelone, 720 A.2d 745, 754 (Pa. 1998) (alteration in original) (quoting Buczek

v. First Nat’l Bank of Mifflintown, 531 A.2d 1122, 1125 (Pa. Super. Ct. 1987)).

      The School argues that plaintiffs’ intentional infliction of emotional distress

claims are insufficient because plaintiffs have not properly pled physical harm and

because the alleged conduct does not rise to the extreme degree necessary to state a

cause of action. Plaintiffs appear to assert intentional infliction of emotional

distress claims in a personal capacity as well as on behalf of Abrielle. (See Doc. 29

¶ 230). As to infliction of emotional distress on Abrielle, plaintiffs aver that due to

the School’s conduct, she suffered “physical manifestations of emotional distress,”

“conscious pain and suffering, “bodily harm,” and, ultimately, suicide. (Doc. 29


      6
         The Pennsylvania Supreme Court has not yet explicitly recognized the tort
of intentional infliction of emotional distress. See Taylor v. Albert Einstein Med.
Ctr., 754 A.2d 650, 652 (Pa. 2000). The Third Circuit has predicted that the state’s
high court will ultimately adopt the Restatement (Second) of Torts’ formulation.
Williams v. Guzzardi, 875 F.2d 46, 50-51 (3d Cir. 1989); see also Mills v. City of
Harrisburg, 589 F. Supp. 2d 544, 558 n.13 (M.D. Pa. 2008) (citing Taylor, 754 A.2d
at 652).


                                           16
¶¶ 139, 193, 226, 230). Allegations of suicide clearly satisfy the “physical harm”

requirement for an intentional infliction of emotional distress claim. 7

      To the extent plaintiffs assert personal claims for emotional distress, they do

not plausibly allege that they experienced any physical harm. The sole injury

plaintiffs assert is “severe physical and emotional distress, including severe mental

anguish and horror[.]” (Id. ¶ 230). This averment, without more, does not suffice

under Pennsylvania law. In Abadie v. Riddle Memorial Hospital, 589 A.2d 1143,

1145 (Pa. Super. Ct. 1991), the Superior Court found that allegations of

psychological factors affecting a plaintiff’s “physical condition” and causing

“injuries” that would require future medical care were inadequate to plead physical

harm. Conversely, in Love v. Cramer, 606 A.2d 1175, 1179 (Pa. Super. Ct. 1992)—a

case cited by plaintiffs—the complainant alleged physical manifestations including

“nightmares, stress[,] and anxiety,” which the court found sufficient to state

physical injury. Plaintiffs’ allegations fail to establish that they suffered physical

harm. We will thus dismiss without prejudice plaintiffs’ individual claims for

intentional infliction of emotional distress.

      As for the School’s second contention, we find that the conduct as pled rises

to the requisite “outrageous” level. Plaintiffs aver that the School threatened to

expel Abrielle due to her mental impairments and did, in fact, suspend her for at

least ninth grade the day after she was discharged from inpatient treatment for


      7
       Neither party discusses the viability of maintaining an intentional infliction
of emotional distress claim when a decedent is the individual who suffered the
emotional distress. Consequently, we do not reach this question.


                                           17
severe depression and suicidal ideation. This conduct allegedly occurred on the

heels of a settlement with the Department of Justice regarding the School’s

mistreatment of students with disabilities. The School also purportedly forced

Abrielle to be discharged back to her natural family, who had their own mental

health, legal, and substance abuse issues that were the driving factors in Abrielle’s

severe depression. According to plaintiffs, the School knowingly removed Abrielle

from her campus home of nine years and put her in the exact environment that was

causing her depression and suicidal tendencies. Plaintiffs further allege that the

School encouraged Abrielle to get inpatient mental health care while knowing that

such treatment would result in automatic expulsion or suspension under the two-

hospitalization policy. These allegations, taken together, are sufficiently extreme

and outrageous as to be considered “utterly intolerable in a civilized society.” Hoy,

720 A.2d at 754 (quoting Buczek, 531 A.2d at 1125). Accordingly, we will deny the

School’s motion to dismiss the intentional infliction of emotional distress claim filed

on Abrielle’s behalf.




                                          18
IV.   Conclusion

      Upon reconsideration, we will vacate our August 10, 2017 memorandum and

order. (Docs. 62, 63). We will reinstate plaintiffs’ challenged state law tort claims

with the exception of negligent and intentional misrepresentation (Counts VII and

VIII, respectively) and intentional infliction of emotional distress as to plaintiffs

(Count IX). These three claims will be dismissed without prejudice. In light of

today’s decision, we will dismiss the School’s motion (Doc. 119) for judgment on the

pleadings and motion (Doc. 158) for summary judgment without prejudice to the

right to reinstitute and supplement said motions at the request of the parties. An

appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania


Dated:    December 7, 2018
